DETAILED ACTION
	The Amendment filed on 07/11/2022 has been entered. Claim(s) 4 and 9 has/have been amended and claim(s) 14 and 15 has/have been withdrawn. Therefore, claims 1-15 are pending in the application.

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (U.S. Pub. No. 2009/0007502).
As per claim 1, Roy et al. teaches an anchor assembly for placement in the ground (abstract), the assembly comprising: a shell (152) having a main body (figure 12) defining an upper end (upper end of 152) and a lower end (lower end of 152) opposite the upper end (although not shown, it is understood that the shell has a lower end opposite the upper end), wherein the lower end is configured to be at least partially underground (figure 12); an insert (112) configured to be received within an opening in the main body (figure 12), the insert comprising a bottom surface (bottom surface of 112) and an aperture (opening at the top of 112) opposite the bottom surface (figure 10) defining a passageway and plural side walls (figure 10); a lid (114) configured to be removably coupled to the upper end of the shell (figure 11; it is understood that the lid is capable of being removed) and having a through-hole (hole through which 104 passes) extending therethrough (figure 11); wherein the through-hole is substantially aligned with the aperture (figures 11-12) and the passageway is configured for receiving a portion of an object (it is understood that the passageway is capable of receiving a portion of an object); and wherein the bottom surface of the insert is spaced from the lower end of the shell to define a void (as illustrated, the bottom surface of the insert is spaced from the lower end of the shell [even though the lower end is not illustrated]; and there is a void / space defined between the inner and outer walls of the lower portion of 152, at H, within that space; figure 12).
As per claim 2, Roy et al. teaches a plug (104) for selectively sealing the anchor assembly in a first position (as illustrated, the plug is capable of sealing the anchor assembly; figure 12), and wherein when the plug is moved to a second position unsealing the anchor assembly (it is understood that if the plug is removed, it would unseal the anchor assembly), the insert is configured to catch an unwanted dirt and/or debris (it is understood that the insert is capable of catching an unwanted dirt and/or debris).
As per claim 3, Roy et al. teaches the plug is configured to selectively seal the through-hole to prevent the dirt and/or debris from entering the through-hole (it is understood that the plug is capable of selectively sealing the through-hole to prevent the dirt and/or debris from entering the through-hole).
As per claim 9, Roy et al. teaches an anchoring system for maintaining a position for an item above a surface (abstract), the anchoring system comprising: a shell (152) having a main body (figure 12) configured to be at least partially buried under the surface (figure 12), the shell having an opening (opening at upper end of 152) for accessing an inner volume of the shell (figure 12); an insert (112) configured to nest within the inner volume of the shell (figure 12) and comprising an aperture (opening at the top of 112) defining a passageway (figure 10); a lid (114) removably coupled to an upper end of the shell (figure 11; it is understood that the lid is capable of being removed), the lid comprising a through-hole (hole through which 104 passes) substantially aligned with the aperture (figures 11-12); a plug (104) capable of being selectively positioned in the through-hole when the anchoring system is in use (it is understood that the plug is capable of being selectively positioned in the through-hole when the anchoring system is in use), and positioned away from the through-hole to provide access to the passageway (it is understood that if the plug is positioned away from the through-hole it would provide access to the passageway); wherein the anchoring system is capable of retaining an object in a desired position when a portion of the item is received in the passageway (it is understood that the anchoring system is capable of retaining an object in a desired position when a portion of the item is received in the passageway); and wherein when the insert is nested within the inner volume of the shell, a bottom surface of the insert is spaced from a lower end of the shell to define a void (as illustrated, when the insert is nested within the inner volume of the shell, a bottom surface of the insert is spaced from a lower end of the shell [even though the lower end is not illustrated]; and there is a void / space defined between the inner and outer walls of the lower portion of 152, at H, within that space; figure 12).
As per claim 10, Roy et al. teaches the surface is a ground surface (abstract).
As per claim 11, Roy et al. teaches the insert is capable of selectively being removed from the inner volume (it is understood that the insert is capable of selectively being removed from the inner volume).
As per claim 13, Roy et al. teaches the plug is positioned at least partially within the pocket when the anchor assembly is in use (figure 12).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 7, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pub. No. 2009/0007502) in view of Jacobson (U.S. Pub. No. 2008/0171621).
As per claim 4, Roy et al. fails to disclose the shell further comprises a bottom flange extending at least partially about a periphery of the lower end of the shell.
Jacobson discloses an anchoring system (abstract) having a bottom flange (12) extending at least partially about a periphery of the lower end of the shell (figure 1).
Therefore, from the teaching of Jacobson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. to include a bottom flange extending at least partially about the periphery of the lower end of the shell, as taught by Jacobson, in order to provide stabilization to the ground anchor to prevent unwanted movement or uplift.
As per claim 5, Roy et al. as modified in view of Jacobson discloses the bottom flange configured to retain the shell in the ground when dirt or debris of the ground is positioned around and above the bottom flange (figure 1 of Jacobson).
As per claim 7, Roy et al. teaches the lid comprises at least one lid fastener (126), but fails to disclose the shell further comprises a lip proximal the upper end and comprising at least one lip fastener, and wherein the at least one lid fastener cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell.
Jacobson discloses an anchoring system (abstract) wherein the shell further comprises a lip (14) proximal the upper end (figure 1) and comprising at least one lip fastener (22a), and wherein the at least one lid fastener (23a) cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell (it is understood that the at least one lid fastener cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell).
Therefore, from the teaching of Jacobson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. such that the shell further comprises a lip proximal the upper end and comprising at least one lip fastener, and wherein the at least one lid fastener cooperates with at least one lip fastener to secure, in a removable way, the lid to the shell, as taught by Jacobson, in order to provide stabilization to the entire assembly by securing all the components in a unified way, rather than just securing the lid to the insert.
As per claim 12, Roy et al. fails to disclose a base comprising a post and a pocket, wherein the passageway of the anchoring system is configured to receive at least a portion of the post.
Jacobson discloses an anchoring system (abstract) having a base (40) comprising a post (45) and a pocket (arched portion on the underside of base 40), wherein the passageway of the anchoring system is configured to receive at least a portion of the post (figure 1).
Therefore, from the teaching of Jacobson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. to include a base comprising a post and a pocket, wherein the passageway of the anchoring system is configured to receive at least a portion of the post, as taught by Jacobson, in order to provide a multi-purpose anchor for diversity of application.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pub. No. 2009/0007502) in view of Green et al. (U.S. Patent No. 5,080,356).
As per claim 6, Roy et al. fails to disclose the shell further comprises a shell shelf, the insert further comprises an insert shelf, and wherein when the insert is positioned within an inner volume of shell the insert shelf is configured to rest on the shell shelf.
Green et al. discloses a ground anchor (abstract) wherein the shell (11) further comprises a shell shelf (angled conical portion at the top of 11), the insert (7) further comprises an insert shelf (angled conical portion at the top of 7), and wherein when the insert is positioned within an inner volume of shell the insert shelf is configured to rest on the shell shelf (figure 8).
Therefore, from the teaching of Green et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. such that the shell further comprises a shell shelf, the insert further comprises an insert shelf, and wherein when the insert is positioned within an inner volume of shell the insert shelf is configured to rest on the shell shelf, as taught by Green et al., to further provide stability to the insert preventing it from sinking deeper into the shell, in order to maintain substantially flush with the ground surface.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (U.S. Pub. No. 2009/0007502) in view of Perkins (U.S. Pub. No. 2017/01330480).
As per claim 8, Roy et al. fails to disclose a location device to enable a user to locate the anchor assembly when the anchor assembly is fully buried in the ground.
Perkins discloses an adjustable stake (abstract) including a location device (location tracker; paragraph 49) to enable a user to locate the anchor assembly when the anchor assembly is fully buried in the ground (paragraph 49).
Therefore, from the teaching of Perkins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the anchoring assembly of Roy et al. to include a location device to enable a user to locate the anchor assembly when the anchor assembly is fully buried in the ground, as taught by Perkins, in order to locate the device in a remote location to facilitate retrieval or maintenance.

Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that “[s]ince the insert 112 is fastened directly to the pile 114 which is placed within the shell 152, Applicant asserts that there is physically no place for a void to be defined between the bottom surface of the insert and the bottom surface of the shell, as required by claim 1”, has been carefully considered. However, in view of the broadest reasonable interpretation, the claim limitation is met since, there is a void defined in the space between the bottom surface of the insert and the lower end of the shell, even thought the lower end is not illustrated, and even though the space is not labeled as such. It is understood that the cylindrical pot 152 is hollow between its inner and outer walls (figure 12), and within this hollow space is a void. Therefore, the claim limitation stands rejected under the broadest reasonable interpretation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635